UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
EMMANUEL N. LAZARIDIS,                       )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      Civil Action No. 10-1386 (RMC)
                                             )
SOCIAL SECURITY                              )
ADMINISTRATION, et al.,                      )
                                             )
               Defendants.                   )
                                             )



                                 MEMORANDUM OPINION

               Pending before the Court is Defendants’ Motion to Dismiss or for Summary

Judgment [Dkt. # 17] with regard to Mr. Lazaridis’s Freedom of Information Act, 5 U.S.C.

§ 552, claim. See Mem. Op. and Order [Dkt. ## 14, 15] (dismissing all other claims). On

October 17, 2012, the Court directed Mr. Lazaridis to respond to the instant motion by

November 26, 2012, and advised him that his failure to respond might result in summary

dismissal of the case on what would be treated as a conceded motion. Order [Dkt. # 18]. Mr.

Lazaridis has litigated four cases before the undersigned judge and has received the foregoing

advisements multiple times, twice in this case alone. See Orders [Dkt. ## 10, 18]. As to the

pending dispositive motion, Mr. Lazaridis has neither filed a response nor sought additional time

to respond. Hence, pursuant to Local Civil Rule 7(b), the Court will treat Defendants’ motion to

dismiss as conceded and will now dismiss the case. See Slovinec v. Am. Univ., 520 F. Supp. 2d

107, 111 (D.D.C. 2007) (discussing enforcement of the local rule) (citations omitted). A

memorializing Order will accompany this Memorandum Opinion.

Date: January 4, 2013                        __________/s/________________
                                             ROSEMARY M. COLLYER
                                             United States District Judge